Case: 18-40856       Document: 00515810717            Page: 1      Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 6, 2021
                                      No. 18-40856
                                                                          Lyle W. Cayce
                                                                               Clerk
   Prince McCoy, Sr.,

                                                                  Plaintiff—Appellant,

                                           versus

   Mr. Alamu,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 3:17-CV-235


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Jolly, Smith, and Costa, Circuit Judges.
   Per Curiam:*
          This court affirmed in regard to the plaintiff’s claims brought under
   42 U.S.C. § 1983 alleging violation of the Eighth Amendment. McCoy v.



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 18-40856     Document: 00515810717         Page: 2    Date Filed: 04/06/2021




                                  No. 18-40856

   Alamu, 950 F.3d 226 (5th Cir. 2020). Judge Costa dissented in part. Id.
   at 234. On petition for writ of certiorari, the Supreme Court vacated and
   remanded “for further consideration in light of Taylor v. Riojas, 592 U.S.
   ___, 141 S. Ct. 52, 208 L. Ed. 2d 164 (2020).” McCoy v. Alamu, No. 20-31,
   2021 U.S. LEXIS 768 (U.S. Feb. 22, 2021) (per curiam).
         This matter is REMANDED in its entirety to the district court in
   accordance with the judgment of the Supreme Court. We express no view as
   to what proceedings the court should conduct on remand or what decisions
   it should make. The mandate shall issue forthwith.




                                       2